Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Applicant has amended the claim language to integrate of previous allowable subject matter from previous dependent claim 6 into the independent claim 1 to now read as “A computer-implemented method of predicting a risk of a car accident, the method comprising: computing, by a processing device, an anomaly score based on sensor data indicating consecutive abnormal behaviors during a time period just before the car accident to obtain a series of anomaly scores; processing the anomaly score to limit a processed anomaly score below a predetermined value; calculating a car accident risk score at time of prediction by using a series of processed anomaly scores up to the time of the prediction; and outputting a prediction result based on the car accident risk scores wherein each processed anomaly score is generated by using a threshold with respect to the anomaly score, the threshold being determined by a learning process or optimization process; and wherein the anomaly score is processed by an activation function, the activation function squeezing the processed anomaly score into a range below the predetermined value when the threshold is exceeded.”  As previously confirmed, during the time of the filing date of the said invention, there was no prior art during the time of the said invention that taught the scope of the invention above in its entirety.  As a result, the examiner acknowledges the applicant’s invention as novel/patentable

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                           

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685